 1   HEATHER E. WILLIAMS, CA SBN #122664
     Federal Defender
 2   REED GRANTHAM, CA SBN #294171
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorney for Defendant
     ARMANDO QUINTERO
 7
 8                             IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No. 6:18-mj-00005-MJS
12                     Plaintiff,                  STIPULATION TO CONTINUE REVIEW
                                                   HEARING AND EXTEND PROBATION;
13   vs.                                           ORDER
14   ARMANDO QUINTERO,
15                    Defendant.
16
17          IT IS HEREBY STIPULATED, by and between the parties, through their respective
18   counsel, Yosemite Legal Officer Susan St. Vincent, counsel for the plaintiff, and Assistant Federal
19   Defender Reed Grantham, counsel for Armando Quintero that Mr. Quintero’s term of
20   unsupervised probation may be extended to expire on October 25, 2019. The parties further request
21   that the Court continue the review hearing in this matter to September 25, 2019, at 10:00 a.m.
22          On May 16, 2018, Mr. Quintero pled guilty to driving while under the influence of alcohol
23   in violation of 36 C.F.R. § 4.23(a)(2). That same date, the Court sentenced Mr. Quintero to twelve
24   months of unsupervised probation, with the conditions that he obey all laws, report any new law
25   violations within seven days, pay a $200 fine, complete 60 hours of community service, attend AA
26   meetings once per week, and complete a first-time DUI course. Mr. Quintero’s review hearing is
27   set for April 17, 2019.
28          Mr. Quintero has paid his fine in full. In addition, he has provided proof of his completion
 1   of 60 hours of community service and proof of his attendance at AA meetings at the rate of once
 2   per week to the government. In October 2018, the parties filed a stipulation asking that the Court
 3   specify in the judgment the type of DUI program that he was to complete. This was because the
 4   facility he was attempting to enroll at would not permit him to enroll with the previous judgment.
 5   Since October 2018, Mr. Quintero has provided the revised judgment and order to the DUI
 6   program facility in an effort to enroll in the first-time DUI program. However, the facility has
 7   continued to not allow him to enroll in the program. As Mr. Quintero has completed all other terms
 8   and conditions of his probation, the parties ask that the Court extend probation until October 25,
 9   2019, and that a review hearing be set in this case for September 25, 2019, at 10:00 a.m.
10
11                                                        Respectfully submitted,
12                                                        McGREGOR W. SCOTT
                                                          United States Attorney
13
14   Date: April 8, 2019                                  /s/ Susan St. Vincent
                                                          Susan St. Vincent
15                                                        Yosemite Legal Officer
                                                          Attorney for Plaintiff
16
17                                                        HEATHER E. WILLIAMS
                                                          Federal Defender
18
19   Date: April 8, 2019                                  /s/ Reed Grantham
                                                          REED GRANTHAM
20                                                        Assistant Federal Defender
                                                          Attorney for Defendant
21                                                        ARMANDO QUINTERO
22
23
24
25
26
27                                                        ORDER
28            The court hereby grants the parties’ request to continue the April 17, 2019 review hearing

      Quintero – Stipulation to Continue Review Hearing      2
      and Extend Probation
 1   to September 25, 2019, at 10:00 a.m., as well as the parties’ request to extend unsupervised
 2   probation. Probation is hereby extended to October 25, 2019, with the same terms and conditions
 3   previously imposed. Defendant is ordered to be present at the review hearing unless an order has
 4   been issued vacating the hearing date.
 5
 6   IT IS SO ORDERED.
 7
 8   Dated:        April 12, 2019
                                                              UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

      Quintero – Stipulation to Continue Review Hearing   3
      and Extend Probation
